Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 2, 14, 16, 17, 21 are amended. Claims 3, 4, 7, 10-13, 15 are canceled. New claim 22 is added.
It is noted that the status identifier on claim 21 appears to be missing a closing parenthesis. The claim is interpreted as “(currently amended) T
Claims 1, 2, 6, 8, 9, 14, 16-22 are under consideration.

Specification
2. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the specification has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Drawings
3. (previous objection, withdrawn) The drawings were objected to:
Applicant contends: replacement drawings have been provided.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claim 21 was objected to because of informalities.
Applicant contends: the claim has been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112
5. (previous objection, withdrawn) Claim 2, 14, 16-19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Information Disclosure Statement
6. The information disclosure statement (IDS) was submitted on 4/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

7. Claims 1, 2, 8, 9, 14, 16-21 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 5/15/2020, is hereby withdrawn and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Ex parte Quayle
8. This application is in condition for allowance except for the following formal matters:  

Claim Objections
9. (new objections) Claim 6, 22 are objected to because of the following informalities: 
Claim 6 recites “the nucleic acids” and claim 1 only recites “a nucleic acid comprising … sequence…” and other sequences. For improved and more consistent language, claim 6 should recite “The virion of claim 1, wherein sequences (i) to (vii) are comprised in a single linear nucleic acid.”.  
Claim 22 is missing punctuation. See also the objection to claim 22 below.
Appropriate correction is required.

10. (new objection, necessitated by amendment as to claim 22) Claim 22 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claim 22 has not been further treated on the merits. 
To overcome this objection, the claim should be amended to recite “The virion of claim 2, wherein said virion consists of said AAV capsid proteins and said nucleic acid.”

Conclusion
11. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
12. Claims 1, 2, 8, 9, 14, 16-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648